Citation Nr: 9911294	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the 40 percent disability evaluation assigned 
residuals of lumbosacral strain was properly reduced to 0 
percent, and if so, whether the veteran is entitled to an 
evaluation in excess of 0 percent for that disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which reduced the evaluation assigned 
residuals of lumbosacral strain from 40 to 0 percent.

The Board notes that in a December 1993 VA Form 21-4138 
(Statement in Support of Claim), the veteran raised the issue 
of entitlement to service connection for a bilateral foot 
disorder.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A July 1997 VA examination disclosed improvement in the 
veteran's back disability.

2.  The evidence of record as of August 1997 did not make it 
reasonably certain that the material improvement shown on the 
July 1997 VA examination would be maintained under the 
ordinary conditions of life.

3.  As of December 31, 1997, veteran's back disability due to 
lumbosacral strain has been manifested by loss of lateral 
spine motion and pain on motion.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation assigned residuals of 
lumbosacral strain from 40 to 10 percent was warranted.  
38 C.F.R. §§ 3.105(3), 3.344(c), 4.13 (1998).

2.  The reduction in the evaluation assigned residuals of 
lumbosacral strain from 10 to 0 percent was not warranted.  
38 C.F.R. §§ 3.105(3), 3.344(a),(b) (1998).

3.  The criteria for a 20 percent evaluation for residuals of 
lumbosacral strain have been met as of December 31, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has developed and certified for appeal the issue of 
entitlement to an increased evaluation for lumbosacral 
strain.  However, as it is clear the veteran is appealing the 
RO's reduction of the evaluation assigned his back disability 
from 40 to 0 percent, the issue is more appropriately 
characterized as is noted on the prior page.  The Board 
acknowledges that the RO has not provided the veteran and his 
representative with the statutory or regulatory provisions 
governing rating reductions.  Nonetheless, the veteran is not 
prejudiced by the RO's failure to do so.  At a hearing held 
in August 1998, the undersigned Board member clarified that 
the propriety of the rating reduction was at issue and 
afforded the veteran the opportunity to address the matter.  

The veteran contends that the RO, in its rating decision 
dated August 1997, relied upon an inadequate VA examination 
in reducing the 40 percent evaluation which had been in 
effect for residuals of lumbosacral strain.  The Board finds 
the veteran's claim well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  It also finds that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this claim.

At his hearing before the Board, the veteran requested that 
the record be held open for 60 days so that he could submit 
additional evidence for the Board's consideration.  In 
December 1998, the Board received such evidence and, as 
requested, has considered it in connection with the veteran's 
claim.

A.  Propriety of Reduction

By rating decision dated April 1992, the RO granted the 
veteran service connection and assigned him a 10 percent 
evaluation for residuals of a lumbosacral spine injury.  In 
July 1994, the RO increased the 10 percent evaluation to 40 
percent.  The increase was based on VA outpatient treatment 
records showing September 1992 to November 1993 back 
treatment, including neuroprobe blocks for pain, spasm and 
limitation of motion.  The increase was also based on January 
1994 reports of VA examinations, which noted marked 
tenderness of the lumbosacral perivertebral muscles, marked 
limitation of motion of the lower back, an abnormal gait and 
a diagnosis of ankylosing spondylitis. 

By rating decision dated July 1997, the RO reduced the 40 
percent evaluation assigned the veteran's back disability to 
0 percent based on a report of VA examination showing no 
abnormalities of the back.  The reduction, effective June 
1997, has remained in effect since the August 1997 rating 
decision.  

The RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e) (1998) in reducing the veteran's disability 
evaluation.  The question is thus whether that reduction was 
proper based on the applicable regulation, 38 C.F.R. § 3.344.  
This regulation provides that sections (a) and (b) should be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) should 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the 40 percent evaluation, the RO reduced an evaluation that 
had been in effect for less than five years, since February 
11, 1993; therefore, section (c) is applicable.  However, in 
reducing the evaluation beyond 10 percent, sections (a) and 
(b) were triggered because the veteran's back disability had 
been evaluated as at least 10 percent disabling since July 
31, 1991, or for more than five years.  In light of these 
facts, the question of whether the reduction was proper 
requires two separate analyses.
1.  Reduction from 40 to 10 percent 

In August 1997, the RO reduced the 40 percent evaluation that 
had been in effect since February 11, 1993.  Under 38 C.F.R. 
§ 3.344(c), reexaminations disclosing improvement of a 
condition warrant a reduction in the evaluation assigned the 
condition.  The July 1997 examination on which the RO based 
its reduction clearly disclosed improvement in the veteran's 
back disability.  

As previously noted, the 40 percent evaluation was initially 
assigned in July 1994 based on VA outpatient treatment 
records and January 1994 reports of VA examinations showing 
pain, spasm, marked limitation of motion, marked tenderness 
of the lumbosacral perivertebral muscles, an abnormal gait 
and a diagnosis of ankylosing spondylitis.  In May 1996, the 
veteran underwent another VA examination, during which he was 
shown to have stiffness, difficulties arising from a chair, 
spine tenderness, pain on motion, and limitation of motion.  
According to the July 1997 VA examination report, the 
veteran's back symptoms appeared to have abated the following 
year.  He was able to walk normally and had no postural 
abnormalities, fixed deformities, tenderness of the 
paravertebral muscles, muscle spasm, limitation of motion, or 
pain on motion.  The VA examiner diagnosed a history of a 
lumbar strain with no muscle strain or abnormality of the 
lumbar spine found on examination. 

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13.  The 
examinations at issue appear comparably thorough, the same 
functions of the veteran's back having been tested and 
similar terminology having been used in describing the 
impairment caused by the back disability.  In light of the 
fact that on reexamination in July 1997, the improvement 
shown in the veteran's back represented an actual change in 
condition, the Board finds that the RO was warranted in 
reducing the evaluation assigned for residuals of a 
lumbosacral strain from 40 percent to 10 percent.  Therefore, 
restoration of a 40 percent evaluation must be denied.

2.  Reduction beyond 10 percent 

The veteran's back disability had been evaluated as at least 
10 percent disabling for more than five years, when in August 
1997, the RO reduced the 40 percent evaluation to 0 percent.  
In evaluating the propriety of a reduction of an evaluation 
that had been in effect for more than five years, the Board 
must review the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination was full and complete.  Examinations that are 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Evaluations on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, except if all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  If material improvement in a physical 
condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1993); Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  

The July 1997 examination report on which the RO based its 
reduction is full and complete.  Although it is not as 
comprehensive as the January 1994 reports of VA examinations, 
it is as comprehensive as the May 1996 report of examination, 
upon which the RO relied in June 1996 in continuing the 40 
percent evaluation assigned the veteran's back disability.  
In addition, the July 1997 examination report reflects 
material improvement in the veteran's back disability.  
However, at the time of the RO's August 1997 decision to 
reduce the 40 percent evaluation to 0 percent, there was no 
evidence that the veteran's back disability was reasonably 
certain to maintain improvement under the ordinary conditions 
of life.  In fact, evidence obtained shortly after the RO's 
August 1997 decision indicated otherwise.  In December 1997, 
during a VA examination, the veteran was shown to have some 
of the same back symptoms he had prior to the July 1997 
examination.  

Inasmuch as the evidence of record as of August 1997 did not 
make it reasonably certain that the material improvement 
shown on the July 1997 VA examination would be maintained 
under the ordinary conditions of life, the Board finds that 
the reduction in the evaluation assigned residuals of 
lumbosacral strain from 10 to 0 percent was not warranted.  
Therefore, the evidence did not demonstrate the reduction 
beyond 10 percent was proper and the minimum compensable 
rating is properly restored.  

B.  Increased Evaluation

At his August 1998 personal hearing, the veteran testified 
that the July 1997 examination was inadequate for rating 
purposes, and that his back disability had worsened since his 
December 1997 examination.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 

The veteran's back disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  This code 
provides that lumbosacral strain with slight subjective 
symptoms only warrants a noncompensable evaluation.  A 10 
percent evaluation requires lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
contemplates lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The Board is persuaded that the most recent medical evidence 
of record shows that the veteran's back disability, which has 
been diagnosed as lumbosacral strain, is manifested by loss 
of lateral spine motion and pain on motion, thereby 
supporting the assignment of a 20 percent evaluation under DC 
5295 and 38 C.F.R. §§ 4.40, 4.45, effective as of the 
December 31, 1997 VA examination.  Although the veteran's 
back disability had improved dramatically from 1994 to 1996, 
essentially to the point of becoming asymptomatic, by 
December 31, 1997, when he was last seen by a VA examiner, 
his disability had again become symptomatic, causing 
limitation of flexion, bending and rotation, and pain on 
motion.  

One month earlier, the veteran was evaluated by Naomi 
Waldbaum, M.D., who indicated that there was a significant 
response to light touch over the lumbosacral angle area.  She 
also indicated that the veteran ambulated into the 
examination room with a totally functional and nonantalgic 
manner, but ambulated out of the examination room with a mild 
limp favoring the left lower extremity.  On testing, the 
veteran had significant loss of normal range of motion, but 
when dressing to leave, he was able to sit in a chair and 
bend down to put on his shoes and socks.  Dr. Waldbaum noted 
that the veteran performed all maneuvers with some increasing 
superimposed bizarre movements and pain behaviors, and did 
not put his full effort into strength testing.  She concluded 
that the examination was difficult due to the superimposed 
pain behaviors.  In light of Dr. Waldbaum's findings, her 
report is less helpful than the December 1997 VA examination 
report in evaluating the extent of the veteran's disability.  

By comparison, during the December 1997 examination, the 
veteran was shown to have loss of lateral spine motion, but 
not muscle spasm as is required for a 20 percent evaluation 
under DC 5295.  However, he was also shown to have other pain 
on motion, which is not contemplated in the criteria for a 20 
percent evaluation, but must be considered under 38 C.F.R. 
§§ 4.40, 4.45.  Pursuant to DeLuca v. Brown, 8 Vet.App. 202 
(1995), the Board, in addition to applying schedular 
criteria, may consider granting a higher evaluation in cases 
where functional loss due to pain is demonstrated, and pain 
on use is not contemplated in the relevant rating criteria.  
In this case, the veteran's pain has been shown to cause 
additional function loss, including limitation of forward 
flexion and rotation.  Therefore, despite the absence of any 
reported muscle spasm, the veteran's back disability picture, 
as of December 31, 1997, more nearly approximates the 
criteria for a 20 percent evaluation under DC 5295.

The veteran, however, is not entitled to an evaluation in 
excess of 20 percent.  The veteran is not shown to have 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these disabling 
manifestations with abnormal mobility on forced motion.  He 
also has not been shown to have ankylosis  of the lumbar 
spine, severe limitation of motion of the lumbar spine, or 
severe, recurring attacks of intervertebral disc syndrome 
with intermittent relief, one of which is required for a 
higher evaluation under DC 5289, 5292 or 5293.  The veteran's 
spine is not ankylosed or fixed in one position and no 
neurologic abnormalities were noted, for example, on the 
December 1997 examination.  In short, the evidence is not in 
equipoise as to whether the criteria for a 40 percent rating 
have been met.  


ORDER

As the reduction in the evaluation assigned residuals of 
lumbosacral strain from 40 to 10 percent was warranted, 
restoration of a 40 percent evaluation is denied.

As the reduction in the evaluation assigned residuals of 
lumbosacral strain from 10 to 0 percent was not warranted, 
restoration of a 10 percent evaluation is granted subject to 
the statutory and regulatory provisions governing the payment 
of monetary benefits.

A 20 percent evaluation for residuals of lumbosacral strain 
is granted, effective from December 31, 1997, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

